DENY and Opinion Filed November 22, 2021




                                     S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                 No. 05-21-00359-CV

      IN RE JBS CARRIERS, INC., AND CONNIE THOMAS, Relators

             Original Proceeding from the 44th Judicial District Court
                              Dallas County, Texas
                       Trial Court Cause No. DC-19-09792

                          MEMORANDUM OPINION
                 Before Justices Myers, Partida-Kipness, and Carlyle
                         Opinion by Justice Partida-Kipness
      In this original proceeding, relators challenge the trial court’s denial of their

special exceptions and motion for protection. Entitlement to mandamus relief

requires relators to show that the trial court clearly abused its discretion and that they

lack an adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–

36 (Tex. 2004) (orig. proceeding). Based on our review of the petition and the

record, we conclude that relators have failed to show their entitlement to the relief

requested.
     Accordingly, we deny the petition for writ of mandamus.



                                       /Robbie Partida-Kipness/
                                       ROBBIE PARTIDA-KIPNESS
                                       JUSTICE


210359F.P05




                                    –2–